Case 13-50530-CSS   Doc 772-12   Filed 08/21/20   Page 1 of 4




Exhibit 121
                  Case 13-50530-CSS           Doc 772-12       Filed 08/21/20       Page 2 of 4




From: T. Mike Riggs [tmriggs@iequitypartners.com]
Sent: Tuesday, September 16, 2008 11.09 AM
To: Derex Walker
Subject: confidential - from Mike Riggs
Attachments: Business Update.ppt



De rex,

I hope you are doing well. I am proud that my small car haul company Active Transportation has achieved a $1
million EBITDA in the month of August on less than $5 million in revenue. The turnaround and the trend line
(see the attached slide from a recent lender presentation) is getting better each week, despite being in this
depressed industry. We have implemented a number of margin improvement projects, many of which I
discussed with you some time back. Since this EBITDA turnaround came from significantly improved margins,
and only minimally from revenue growth, and since even more revenue growth is likely, our lender meetings
have led to a number of unsolicited offers from potential equity investors. I have declined all offers.

However, given the recent financial trends at Allied, and also given Zuckerman's recent "grievance" regarding
the 15% pay cut, I can envision a way to bring those investors into play if Yucaipa would consider divesting its
stock in Allied Holdings. Given the trials of the recent twelve months, your interest level might not be there ...
but unless I ask I will never know. To be clear, if Yucaipa would have any interest in selling off its stake in
Allied Holdings, then I am confident I could get funding at an appropriate price to purchase your shares.
would intend to implement a similar margin turnaround strategy at Allied, and I am fully aware of all of the risks.
 am not sure what other exit strategies even exist in our industry, but I am confident we could negotiate
something mutually acceptable.

It would be in both of our interests to pursue any such transaction as confidentially as possible, so I promise
that no one else will see this email. Let me know if there is any fit with your plans. If you are not interested at
this time, I fully understand and I wish you only good luck. I hope all is going well for you, both personally and
professionally.

Respectfully,

T. Michael Riggs
Chairman & CEO
Active Transportation, LLC

NOTE: NEW CONTACT INFORMATION

615 Nature Mill Way
Alpharetta, Georgia 30022
Cell 262-496-5440
NEWE-Fax 770-200-2672
E-Mail tmriaas@iequitvpartners.com
Website www.iequitvpartners.com




Confidential YUCAIPA700026
                 Case 13-50530-CSS   Doc 772-12   Filed 08/21/20   Page 3 of 4




               This document was produced in native format.




Confidential                                                                 YUCAIPA700027
                     Active Summary
                                                                                 Case 13-50530-CSS




 Old Ownership                                      Riggs Ownership
Low margins                                     Higher margins
Higher operating costs                          Lower operating costs
                                                                                 Doc 772-12
                                                                                 Filed 08/21/20
                                                                                 Page 4 of 4




         2006A           2007A 2008P                      2009P
                         Revenue —Adjusted EBITDA


                                                                        Page 0
